IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                  IN AND FOR NEW CASTLE COUNTY

                                     )
STATE OF DELAWARE                    )
                                     )     I.D. No. 1012000026
      v.                             )
                                     )
NIGEL C. SYKES                       )
                                     )
                  Defendant.         )


                          Submitted: April 30, 2015
                           Decided: July 8, 2015

           On Defendant’s Second Motion for Postconviction Relief.
                      SUMMARILY DISMISSED.

              On Defendant’s Motion for an Evidentiary Hearing.
                           DENIED AS MOOT.


                                 ORDER
Daniel B. McBride, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State

Nigel C. Sykes, Smyrna, Delaware, pro se

COOCH, R.J.

     This 8th day of July, 2015, upon consideration of Defendant’s pro se
Second Motion for Postconviction Relief, it appears to the Court that:

      1.    Defendant Nigel C. Sykes pled guilty in July 2011 to one count of
            Robbery First Degree, two counts of Possession of a Firearm during
            the Commission of a Felony, one count of Attempted Robbery First
            Degree, and one count of Possession of a Firearm by a Person
            Prohibited.
       2.     Prior to sentencing, Defendant filed a Motion to Withdraw Guilty
              Plea. The motion was denied by this Court and Defendant was
              sentenced. 1 In denying Defendant’s Motion to Withdraw Guilty
              Plea, this Court found that Defendant’s plea was knowingly,
              intelligently, and voluntarily entered, and that he was “not
              operating under any misapprehension or mistake as to his legal
              rights.”2

       3.     Defendant was then sentenced to sixty four years at Level V,
              suspended after fifteen years for six months at Level IV, with the
              balance of the sentence to be served at Level III probation.
              Following sentencing, Defendant appealed his convictions,
              sentence, and the denial of his Motion to Withdraw Guilty plea to
              the Delaware Supreme Court. The Delaware Supreme Court
              affirmed Defendant’s convictions, sentence, and this Court’s denial
              of Defendant’s Motion to Withdraw Guilty Plea.3

       4.     Defendant has previously filed one Motion for Postconviction
              Relief on August 13, 2014 that was denied by this Court on
              November 5, 2014.4 Defendant did not appeal the denial of his first
              Motion for Postconviction Relief to the Delaware Supreme Court.
              The instant motion, Defendant’s Second Motion for Postconviction
              Relief, was filed on April 30, 2015, along with a Motion for an
              Evidentiary Hearing. 5

       5.     In his second Motion, defendant again argues 1) various claims of
              ineffective assistance of counsel and 2) that an unspecified
              “hearing” was held without Defendant’s knowledge or presence.

       6.     Defendant’s Motion for Postconviction Relief is controlled
              Superior Court Criminal Rule 61. Under Superior Court Criminal
              Rule 61(i), a Motion for Postconviction Relief can be potentially


1
  See State v. Sykes, 2012 WL 1413958 (Del. Super. Feb. 17, 2012).
2
  Sykes v. State, 2012 WL 5503846, at *3 (Del. Nov. 13, 2012) (TABLE) (internal citation
omitted).
3
  Sykes v. State, 2012 WL 5503846 (Del. Nov. 13, 2012) (TABLE) (affirming convictions,
sentence, and denial of Defendant’s motion).
4
  D.I. 87 (Aug. 13, 2014); D.I. 89 (Nov. 5, 2014).
5
  D.I. 91 (Apr. 30, 2015); D.I. 92 (Apr. 30, 2015).

                                             2
               procedurally barred for time limitations, successive motions,
               procedural defaults, and former adjudications.6

       7.      Rule 61(i)(1) provides that a motion exceeds time limitations if it is
               filed more than one year after the conviction is finalized, or if the
               motion asserts a newly recognized, retroactively applied right more
               than one year after it is first recognized.7

       8.      Rule 61(i)(2) provides that a motion is successive if it is the second
               or subsequent motion made under this Rule, and such successive
               motions are prohibited unless the pleading requirements of
               61(d)(2)(i) or (ii) are met. 8

       9.      Rule 61(i)(3) bars consideration any ground for relief “not asserted
               in the proceedings leading to the judgment of conviction,” unless
               the movant can show “cause for relief from the procedural default”
               and “prejudice from violation of the movant’s rights.” 9

       10.     Rule 61(i)(4) bars consideration of any ground for relief formerly
               adjudicated in the case, including “proceedings leading to the
               judgment of conviction, in an appeal, in a postconviction
               proceeding, or in a federal habeas corpus hearing.” 10

       11.     Before addressing the merits of this Motion for Postconviction
               Relief, the Court must address any procedural requirements of
               Superior Court Criminal Rule 61(i).11 If a procedural bar exists, then
               the Court will not consider the merits of the postconviction claim
               unless the Defendant can show that the exception found in Rule
               61(i)(5) applies.12

       12.     Rule 61(i)(5) provides that consideration of otherwise procedurally
               barred claims is limited to claims that the Court lacked jurisdiction,
               or claims that satisfy the new pleading standards set forth in

6
  See Super. Ct. Crim R. 61(i)(1)-(4).
7
  See Super. Ct. Crim. R. 61(i)(1).
8
  See Super. Ct. Crim. R. 61(i)(2). For further discussion of the pleading standards articulated
in the newly amended Rule, see infra.
9
  Super. Ct. Crim. R. 61(i)(3).
10
   Super. Ct. Crim. R. 61(i)(4).
11
   See Younger v. State, 580 A.2d 552, 554 (Del. 1990).
12
   See Super. Ct. Crim. R. 61(i)(5).

                                               3
              61(d)(2)(i) and (ii). 13 The new pleading standards require that the
              Motion either:

                   (i) Pleads with particularity that new evidence exists
                        that creates a strong inference that the movant is
                        actually innocent in fact of the acts underlying the
                        charges of which he was convicted; or
                   (ii) Pleads with particularity a claim that a new rule
                        of constitutional law, made retroactive to cases on
                        collateral review by the United States Supreme
                        Court or the Delaware Supreme Court, applies to
                        the movant’s case and renders the conviction . . .
                        invalid.14

       13.    This Court finds that all of Defendant’s claims are time-barred
              pursuant to Rule 61(i)(1) as Defendant’s motion was filed more than
              one year after Defendant’s conviction was finalized on direct
              appeal. 15 Moreover, as this is Defendant’s second Motion for
              Postconviction Relief, Rule 61(i)(2) prohibits consideration of a
              “second or subsequent motion . . . unless that second or subsequent
              motion satisfies the pleading requirements of subparagraphs (2)(i) or
              (2)(ii) of subdivision (d) of this rule.” 16 Defendant simply fails set
              forth any new law or facts sufficient to survive the pleading
              standards of 61(d)(2) . 17 Finally, both claims set forth in the instant
              Motion were previously ruled upon in Defendant’s first Motion for
              Postconviction Relief, and as a result, they are procedurally barred
              pursuant to 61(i)(4).18

13
   See id.
14
   Super Ct. Crim R. 61(d)(2)(i).
15
   See Super. Ct. Crim. R. 61(i)(1) (barring postconviction motion filed more than one year
after judgment of conviction is final); Super. Cr. Crim. R. 61(m)(2) (“A judgment of
conviction is final for the purpose of this rule . . . when the Supreme Court issues a mandate
or order finally determining the case on direct review.”). See also Felton v. State, 945 A.2d
594 (Del. 2008) (measuring start of filing period from date direct Supreme Court mandate was
issued and direct appeal process concluded). The Supreme Court mandate affirming the
judgment of this Court was issued in Defendant’s case on November 13, 2012. Defendant
filed his Second Motion for Postconviction Relief on April 30, 2015, well past the one year
deadline.
16
   Super. Ct. Crim. R. 61(i)(2)(i).
17
   Super. Ct. Crim. R. 61(i)(5) (referring to 61(d)(2)(i) and (ii) for requisite pleading
standards).
18
   Super. Ct. Crim. R. 61(i)(4).

                                              4
       14.     Having determined that Defendant’s claims are procedurally barred
               in several ways, the Court further finds that Defendant has failed to
               demonstrate pursuant to 61(i)(5), that his claims are exempt from the
               procedural bars of 61(i). 19 As discussed supra, Defendant fails set
               forth any new law or facts sufficient to survive the pleading
               standards of 61(d)(2) . 20 As a result of Defendant’s failure to meet
               the pleading standards referenced in 61(i)(5), Defendant’s Motion
               for Postconviction Relief is SUMMARILY DISMISSED.
               Defendant’s Motion for an Evidentiary Hearing is DENIED AS
               MOOT.


       IT IS SO ORDERED.

                                                                  ______________________
                                                                   Richard R. Cooch, R.J.

cc:    Prothonotary
       Investigative Services




19
   Super. Ct. Crim R. 61(i)(5) (requiring satisfaction of the pleading requirements in
61(d)(2)(i)-(ii) for review of an otherwise barred claim);
20
   Super. Ct. Crim. R. 61(i)(5) (referring to 61(d)(2)(i) and (ii) for requisite pleading
standards).

                                                 5